Citation Nr: 1009576	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-21 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service in the Army from 
April 1966 to April 1968 and in the Marine Corps from June 
1972 to September 1976 and from November 1976 to October 
1978.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The competent evidence of record indicates that the Veteran's 
current diagnosis of hepatitis C is related to his active 
military service.


CONCLUSION OF LAW

Hepatitis C was incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection 
for hepatitis C is a full grant of the benefits sought on 
appeal, no further action is required to comply with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008)) and the implementing regulations.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

In order to establish service connection for hepatitis C, the 
evidence must show that hepatitis C infection, risk 
factor(s), or symptoms were incurred in or aggravated by 
service.  The evidence must further show by competent 
evidence that there is a relationship between the current 
hepatitis C disability and an incident of the Veteran's 
service.  Risk factors for hepatitis C include intravenous 
(IV) drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades.  See VBA Letter 211B (98-110), November 30, 
1998.

In the case of a Veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute 'does not create a statutory presumption that a 
combat Veteran's alleged disease or injury is service- 
connected,' but only 'considerably lighten[s] the burden of a 
Veteran who seeks benefits for an allegedly service-connected 
disease or injury and who alleges that the disease or injury 
was incurred in, or aggravated by, combat service.'  Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

The Board finds that the Veteran is entitled to the 
application of 38 U.S.C.A. 
§ 1154(b).  The Board notes that the Veteran's service 
records indicate that he was awarded the Combat Aircrew 
Insignia, which denotes combat experience.  Indeed the record 
indicates that the Veteran participated in an emergency 
evacuation of Americans, Vietnamese, and Third Country 
Nationals from Saigon, Republic of Vietnam in April 1975.  
The Veteran was awarded an Air Medal with Bronze Star for his 
significant contribution to successful completion of the 
mission while exposed to ground fire, anti-aircraft fire, and 
surface-to-air missiles.  As such, the Board finds that the 
Veteran is qualified as a combat Veteran for the purposes of 
38 U.S.C.A. § 1154(b).

The Veteran contends that he suffered from open wounds and 
scrapes on his hands and a laceration on his head while 
serving as a helicopter first mechanic and gunner on the 
above described mission.  The Board finds that it is 
consistent with working as a mechanic and with the above 
description of the Veteran's combat experience that he would 
have lacerations and open wounds particularly on his hands.  
It is also consistent with the Veteran's statements that he 
would have been exposed to the blood of others given his 
participation in a combat situation, specifically a rescue 
mission, that included groundfire, anti-aircraft fire, and 
surface-to-air missiles.  In addition, the Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced in service including exposure to blood.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was afforded a Compensation and Pension (C&P) 
examination in June 2005.  Following an examination of the 
Veteran, the examiner opined that if the Veteran was exposed 
to infected blood or body parts and also had an open wound or 
break in the skin then it is possible that there was a mode 
of transmission.  The examiner then notes some statistics 
involving the likelihood of transmission due to percutaneous 
exposure to infected blood and states that it can be as high 
as 10 percent.  The examiner's opinion is initially one of 
possibility, but with additional consideration of statistics 
the examiner's opinion becomes one of probability.  
Additionally, the Board notes that a previous March 2004 
opinion provided by the Veteran's treating VA hepatologist, 
stated that the Veteran has no known risk factors other than 
in-service exposure to blood of wounded soldiers during 
combat in Vietnam.  The VA hepatologist further noted that 
given the Veteran's liver biopsy in conjunction with his 
military history, it is apparent that the Veteran had been 
infected for more than 20 years.  The Board finds that this 
evidence is at least in equipoise regarding being favorable 
or unfavorable.  Accordingly, the benefit-of-the-doubt rule 
applies and this evidence supports service connection.  38 
U.S.C.A. 
§ 5107(b) (West 2002).

In consideration of all of the above, including the Veteran's 
statements regarding his exposure to blood during combat 
circumstances, coupled with the aforementioned equivocal 
opinions of the VA examiners, the Board finds it least as 
likely as not, that is, there is relative equipoise as to the 
positive and negative evidence that the Veteran's hepatitis C 
was incurred during active duty service.  Accordingly, the 
benefit-of-the-doubt rule applies and the Board determines 
that service connection should be granted.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for hepatitis C is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


